          Case 1:16-cv-06219-ER Document 58 Filed 03/10/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X
 GUOLIANG LIU,
                                                                                        April 3, 2020
 ZHANSHENG GU,
 JIAN LI, and
 CHANGYING ZOU
 on behalf of themselves and others similarly situated,
                                     Plaintiffs,
                            v.
 J.R.H. RESTAURANT GROUP, INC.                                           Case No. 16-cv-6219
          d/b/a Kumo Sushi;
 JIMMY’S SUSHI BUFFET INC.                                               [Proposed] Order
          d/b/a Kikoo Sushi;
 LINDSEY BUFFET RESTAURANT, INC.
          d/b/a Kumo Sushi;
 JIMMY CHEN, YUN LIN CHEN, HUI ZHAO,
 QUEENIE CHEN, “JANE DOE”, and
 VERA CHEN,
                                              Defendants.
 ------------------------------------------------------------------X
         THIS CASE came before the Court on the motion to withdraw as counsel of record (“Motion”)

filed by Mr. Joseph LaCome. The Court having reviewed the motion, together with the court file; and

ORDERS as follow:

   1. Mr. Joseph LaCome’s Motion is GRANTED.

   2. Defendants shall have 14 days from the date of this order to retain new counsel or advise the

       Court whether they will proceeding pro se.

   3. Corporate Defendants shall be cautioned that a corporate entity may not proceed without an

       attorney in an action before this Court. Accordingly, if, within 14 days from the date of this

       order, no new attorney has filed a notice of appearance for the Corporate Defendants, J.R.H.

       RESTAURANT GROUP, INC. d/b/a Kumo Sushi; JIMMY’S SUSHI BUFFET INC. d/b/a

       Kikoo Sushi; and LINDSEY BUFFET RESTAURANT, INC. d/b/a Kumo Sushi, then

       Plaintiffs may move for a default judgment against the Corporate Defendants.

   4. If Individual Defendants wish to defend themselves in these actions pro se (in other words,
   Case 1:16-cv-06219-ER Document 58 Filed 03/10/20 Page 2 of 2



without an attorney), then, no later than 14 days from the date of this order, they must each

provide his or her address and telephone number to the Court’s Pro Se Office, which is located

at U.S. Courthouse, 40 Foley Square, Room 105, New York, New York 10007. If, within 14

days from the date of this Order, no new attorney has appeared to represent JIMMY CHEN,

YUN LIN CHEN, HUI ZHAO, QUEENIE CHEN, “JANE DOE”, and VERA CHEN, or they

fail, alternatively, to provide their contact information to the Pro Se Office, then Plaintiffs may

also move for a default judgment against the Individual Defendants.



                                                 IT IS SO ORDERED.




                                                 Hon. Edgardo Ramos, U.S.D.J.
                                                 April 3, 2020




                                            2
